


















                                                    






SECOND AMENDMENT
TO CREDIT AGREEMENT

AMONG
EVOLUTION PETROLEUM CORPORATION

THE GUARANTORS PARTY HERETO
AND
TEXAS CAPITAL BANK, N.A.
Effective
May 14, 2014




                                                    






TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS AND INTERPRETATION    1

1.1
Terms Defined Above    1

1.2
Terms Defined in Agreement    1

1.3
References    1

1.4
Articles and Sections    2

1.5
Number and Gender    2

1.6
Negotiated Transaction    2

ARTICLE II
AMENDMENT TO AGREEMENT    2

ARTICLE III
RATIFICATION AND ACKNOWLEDGEMENT    3

ARTICLE IV
REPRESENTATIONS AND WARRANTIES    3

ARTICLE V
MISCELLANEOUS    3

5.1
Successors and Assigns    3

5.2
Rights of Third Parties    3

5.3
Counterparts    3

5.4
Integration    3

5.5
Invalidity    4

5.6
Governing Law    5





SECOND AMENDMENT
TO CREDIT AGREEMENT
This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into effective the 14th day of May, 2014 (the “Effective Date”) by and among
EVOLUTION PETROLEUM CORPORATION, a Nevada corporation (the “Borrower”), NGS SUB.
CORP., a Delaware corporation (“NGS Sub”), TERTIAIRE RESOURCES COMPANY, a Texas
corporation (“Tertiaire”), NGS TECHNOLOGIES, INC., a Delaware corporation (“NGS
Technologies”), EVOLUTION OPERATING CO., INC., a Texas corporation (“Evolution
Operating,” and NGS Sub, Tertiaire, NGS Technologies and Evolution Operating,
collectively, the “Guarantors”), and TEXAS CAPITAL BANK, N.A., a national
banking association (the “Lender”).
W I T N E S S E T H:
WHEREAS, the Borrower, the Guarantors and the Lender are parties to that certain
Credit Agreement dated as of February 29, 2012, as amended to the Effective Date
(as so amended, the “Agreement”); and
WHEREAS, the Borrower and the Lender desire to amend the Agreement in the
particular hereinafter provided and the Guarantors desire to join in execution
of this Amendment to evidence their consent to such amendment;
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto hereby agree as follows:
Article I
DEFINITIONS AND INTERPRETATION
1.1    Terms Defined Above. As used in this Second Amendment to Credit
Agreement, each of the terms “Agreement,” “Amendment,” “Borrower,” “Effective
Date,” “Evolution Operating,” “Guarantors,” “Lender,” “NGS Sub,” “NGS
Technologies” and “Tertiaire” shall have the meaning assigned to such term
hereinabove.
1.2    Terms Defined in Agreement. Each term defined in the Agreement and used
herein without definition shall have the meaning assigned to such term in the
Agreement, unless expressly provided to the contrary.
1.3    References. References in this Amendment to Schedule, Exhibit, Article,
or Section numbers shall be to Schedules, Exhibits, Articles, or Sections of
this Amendment, unless expressly stated to the contrary. References in this
Amendment to “hereby,” “herein,” “hereinafter,” “hereinabove,” “hereinbelow,”
“hereof,” “hereunder” and words of similar import shall be to this Amendment in
its entirety and not only to the particular Schedule, Exhibit, Article, or
Section in which such reference appears. Specific enumeration herein shall not
exclude the general and, in such regard, the terms “includes” and “including”
used herein shall mean “includes, without limitation,” or “including, without
limitation,” as the case may be, where appropriate. Except as otherwise
indicated, references in this Amendment to statutes, sections, or regulations
are to be construed as including all statutory or regulatory provisions
consolidating, amending, replacing, succeeding, or supplementing the statute,
section, or regulation referred to. References in this Amendment to “writing”
include printing, typing, lithography, facsimile reproduction, and other means
of reproducing words in a tangible visible form. References in this Amendment to
amendments and other contractual instruments shall be deemed to include all
exhibits and appendices attached thereto and all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Amendment.
References in this Amendment to Persons include their respective successors and
permitted assigns.
1.4    Articles and Sections. This Amendment, for convenience only, has been
divided into Articles and Sections; and it is understood that the rights and
other legal relations of the parties hereto shall be determined from this
instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles
or Sections.
1.5    Number and Gender. Whenever the context requires, reference herein made
to the single number shall be understood to include the plural; and likewise,
the plural shall be understood to include the singular. Definitions of terms
defined in the singular or plural shall be equally applicable to the plural or
singular, as the case may be, unless otherwise indicated. Words denoting sex
shall be construed to include the masculine, feminine and neuter, when such
construction is appropriate; and specific enumeration shall not exclude the
general but shall be construed as cumulative.
1.6    Negotiated Transaction. Each party to this Amendment affirms to the other
that it has had the opportunity to consult, and discuss the provisions of this
Amendment with, independent counsel and fully understands the legal effect of
each provision.
ARTICLE II    
AMENDMENT TO AGREEMENT
As of the Effective Date, Section 6.9 of the Agreement is amended as follows in
its entirety:
“6.9    Dividends and Distributions. Declare, pay or make, whether in cash or
Property of the Borrower, any dividend or distribution on, or purchase, redeem
or otherwise acquire for value, any of its equity interests; provided, however,
that, so long as no Default or Event of Default exists or would result
therefrom, the foregoing restriction shall not apply to (a) dividends paid in
common equity or, so long as the terms thereof are approved in writing by the
Lender, preferred equity interests, (b) dividends or distributions made to the
Borrower or any of the Guarantors by any of its Subsidiaries, (c) cash dividends
payable in accordance with the terms of the Preferred Stock, (d) so long as,
giving effect thereto, the Borrower and the Guarantors are in pro forma
compliance with the requirements of Section 6.14, Section 6.15 and Section 6.16
based on the most recently provided Compliance Certificate, repurchases of
shares of the common stock of the Borrower or repurchases of any shares of
Preferred Stock made, in each case, with a source of funds other than proceeds
of one or more Loans or (e) so long as, giving effect thereto, the Borrower and
the Guarantors are in pro forma compliance with the requirements of Section
6.14, Section 6.15 and Section 6.16 based on the most recently provided
Compliance Certificate and the then sum of the Loan Balance and the L/C Exposure
is zero, cash dividends on shares of the common stock of the Borrower.”
ARTICLE III    
RATIFICATION AND ACKNOWLEDGEMENT
The Borrower, each of the Guarantors and the Lender does hereby adopt, ratify
and confirm the Agreement, as the same is amended hereby, and acknowledges and
agrees that the Agreement, as amended hereby, is and remains in full force and
effect.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES
The Borrower and each of the Guarantors does hereby re-make in favor of the
Lender each of the representations and warranties made by it in the Loan
Documents to which it is a party and further represents and warrants that each
of such representations and warranties made by it remains true and correct as of
the date of execution of this Amendment.
ARTICLE V    
MISCELLANEOUS
5.1    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted pursuant to the Agreement.
5.2    Rights of Third Parties. Except as provided in Section 5.1, all
provisions herein are imposed solely and exclusively for the benefit of the
parties hereto.
5.3    Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument and shall be enforceable upon the execution of one or more
counterparts hereof by each of the parties hereto. In this regard, each of the
parties hereto acknowledges that a counterpart of this Amendment containing a
set of counterpart execution pages reflecting the execution of each party hereto
shall be sufficient to reflect the execution of this Amendment by each necessary
party hereto and shall constitute one instrument.
5.4    Integration. THIS AMENDMENT CONSTITUTES THE ENTIRE AGREEMENT AMONG THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF. ALL PRIOR UNDERSTANDINGS,
STATEMENTS AND AGREEMENTS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT
HEREOF ARE SUPERSEDED BY THIS AMENDMENT.
5.5    Invalidity. In the event that any one or more of the provisions contained
in this Amendment shall for any reason be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Amendment.
5.6    Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF TEXAS, WITHOUT REGARD TO PRINCIPLES OF SUCH LAWS RELATING TO CONFLICTS OF
LAW.




(Signatures appear on following pages)
IN WITNESS WHEREOF, the parties hereto have executed and delivered this Second
Amendment to Credit Agreement to be effective as of the Effective Date.
BORROWER:

EVOLUTION PETROLEUM CORPORATION


By:    /s/ Randall D. Keys__            
    Randall D. Keys
    Senior Vice President and
    Chief Financial Officer
GUARANTORS:
NGS SUB. CORP.


By:    /s/ David Joe                    
    David Joe
    Secretary
TERTIAIRE RESOURCES COMPANY


By:    /s/ Daryl V. Mazzanti                
    Daryl V. Mazzanti
    Vice President
NGS TECHNOLOGIES, INC.


By:    /s/ David Joe                    
    David Joe
    Secretary
EVOLUTION OPERATING CO., INC.


By:    /s/ David Joe                    
    David Joe
    Secretary
(Signatures continue on following page)
LENDER:
TEXAS CAPITAL BANK, N.A.


By:    /s/ Brenton D. Bellamy            
    Brenton D. Bellamy
    Vice President


10509110v.2


